                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

                                      :
Angela Carlos,
as Administratrix of the Estate of    :
Tiombe Kimana Carlos
                                      :
                       Plaintiff              Civil No. 1:15-CV-1994
                 V.                   :         (Judge Mannion)

York County, et. al.                  :

                       Defendants :



                                   ORDER
     In light of the memorandum issued this same day, IT IS HEREBY
ORDERED THAT the Report and Recommendation of Judge Joseph F.
Saporito, Jr. is adopted in part and not adopted in part, as follows:


     1)    Summary Judgment is GRANTED for all claims set forth in the
           Amended Complaint pursuant to the Eighth Amendment of the
           United States Constitution. Those claims are DISMISSED with
           prejudice, as to all defendants.


     2)    Summary Judgment is additionally GRANTED on the
           remaining claims in Count I as to defendants Collins, Crist,
           Doll, Jackson, McNicholas, Nadeau, Neeper, Santos-
           Heredia, Snyder, Trig, Correctional Officer John Does 1-10
           and Medical John Does 1-10. These claims are DISMISSED
                   with prejudice.


            3)     Summary Judgment is DENIED in Count I as to defendants
                   Rollings-Mazza, Gallagher and Leiphart.


            4)     York County’s objection that it is not an appropriate defendant
                   in this action is overruled. Judge Saporito’s recommendation
                   in this respect is adopted.


            5)     Summary Judgment is GRANTED as to defendants York
                   County and PrimeCare in Count II. Those defendants are
                   DISMISSED with prejudice from this count.


            6)     Summary Judgment is GRANTED in Count III as to defendants
                   Snyder and Medical John Does 1-10. Those defendants are
                   DISMISSED with prejudice.


            7)     Summary Judgment is DENIED in Count III as to defendants
                   Gallagher and Leiphart.


            8)     Summary Judgment on plaintiff’s punitive damages claim is
                   DENIED, at the present time, as to defendants Gallagher,
                   Leiphart and Rollings-Mazza.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Dated: December 9, 2019
15-1994-01-order
